Citation Nr: 0400190	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  03-00 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to reinstatement of Department of Veterans 
Affairs non-service connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel






INTRODUCTION

The veteran served on active duty from November 1972 to 
October 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined the veteran was not entitled to 
reinstatement of non-service connected pension benefits.  


FINDINGS OF FACT

1.  In June 1995, the veteran was awarded improved pension 
benefits effective from May 1, 1995.  This award was 
terminated effective June 1, 1998, due to excess income.

3.  In January 2002, the veteran sought reinstatement of his 
pension award.

4.  The veteran's countable annual income for VA purposes, 
including deductions for unreimbursed medical expenses, is in 
excess of the established income limit.


CONCLUSION OF LAW

The veteran's countable income is excessive for receipt of 
non-service connected pension benefits.  38 U.S.C.A. § 1521 
(West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that consideration in this 
matter should be given to additional factors that 
significantly impact his finances and for this reason, his 
pension award should be reinstated.  The Board notes that the 
relevant facts in this case are not in dispute and, 
therefore, may be briefly summarized inasmuch as there is no 
dispute as to the evidence, but only to the law and its 
meaning.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

The record reflects that the veteran was awarded non-service 
connected pension benefits by rating decision dated in June 
1995.  The award was effective from May 1, 1995.  The pension 
award was terminated effective June 1, 1998, due to excess 
income.

In January 2002, the veteran sought reinstatement of his VA 
pension benefits.  In conjunction with this request, the 
veteran reported monthly income earnings derived from Social 
Security benefits of $1,021.  He reported no other source of 
income.  Thus annual income is $12, 252

In a February 2002 determination, the RO notified the veteran 
that his claim for pension benefits had been denied because 
his yearly income was $12,081.00.  The RO noted that the 
veteran's monthly income was $1,021.00 from Social Security.  
The veteran was advised that the pension income limit for a 
veteran without dependents was $9,556.00.  It was noted that 
$648.00 had been counted as unreimbursed medical expenses.  
The veteran was advised that his income earnings, for VA 
purposes, may be further adjusted based upon additional 
medical expenses pertinent to the relevant period.  He was 
advised to submit any such income information to the RO for 
consideration.  The record shows the veteran did not submit 
additional information concerning medical expenses.  Instead, 
the veteran submitted statements concerning the severity and 
progressive deterioration of his health due to chronic 
disability.  In statements received in February 2002 and June 
2003, the veteran addressed the financial strain caused by 
various non-medical expenses associated with dietary and home 
care necessary to sustain his health.   

Analysis

The Veterans Claims Assistance Act of 2000 ("VCAA") was 
enacted on November 9, 2000.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Among other things, the VCAA amended 38 U.S.C.A. § 5103 to 
clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as the "VCAA."

In this case, VA has fundamentally complied with the 
requirements of the VCAA.  He was informed of the 
requirements necessary to establish his claim in a February 
2002 letter and the November 2002 statement of the case which 
also informed him of the VCAA.  He was also informed of what 
evidence the VA would obtain.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran has submitted evidence 
concerning his income, net worth and medical expenses.  There 
is no indication nor has the veteran provided information 
concerning additional relevant evidence that has not been 
associated with the record. As indicated, the veteran has not 
alleged that further action on the part of VA is required by 
the VCAA or otherwise.  The Board finds that the VA has 
satisfied its duties under the VCAA.  The Board will 
therefore proceed to a discussion of the merits of the 
veteran's claim.

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-
connected) pension is a benefit payable by VA to a veteran of 
a period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  

One prerequisite to entitlement is that the veteran's income 
not exceed the applicable maximum pension rate specified in 
38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a),(b); 38 C.F.R. § 
3.3(a).  Pension benefits are paid at the maximum annual rate 
reduced by the amount of annual income received by the 
veteran.  38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a)(3)(vi), 
3.23(a), (b), (d)(4).  The income limits for nonservice-
connected pension for a veteran with no dependents effective 
as of December 1, 2001, was $9,556.00.  See Notice[s], "Cost-
of-Living Adjustments and Headstone or Marker Allowance 
Rate," 67 Fed. Reg. 36671-36674 (2002).

In determining annual income, all payments of any kind or 
from any source (including salary, retirement or annuity 
payments, or similar income, which has been waived) shall be 
included except for listed exclusions.  See 38 U.S.C.A. 
§ 1503(a); see also 38 C.F.R. §§ 3.260, 3.261, 3.262, 
3.271(a).  Social Security income is not specifically 
excluded under 38 C.F.R. § 3.272.  Such income is therefore 
included as countable income.  Medical expenses in excess of 
five percent of the maximum annual pension rate, which have 
been paid, may be excluded from an individual's income for 
the same 12-month annualization period to the extent they 
were paid.  38 C.F.R. § 3.272(g)(1)(iii).

Following a careful review of the record, the Board notes 
that the veteran's annual income for 2002 was $12,252.00.  
Allowable unreimbursed medical expenses for this period total 
$648.00.  Even considering allowable unreimbursed medical 
expenses, the veteran's annual income for 2002 exceeds the 
income limits established.  

The Board acknowledges the veteran's statements regarding his 
additional financial concerns and, in particular, percentages 
of his income related to lifestyle changes necessary to his 
care and maintenance due to chronic illness.  As noted, 
however, except for unreimbursed medical expenses, there is 
no legal basis to exclude those expenses from the veteran's 
income.  Likewise, such circumstances can not justify the 
Board ignoring the legislative monetary limits imposed on 
eligibility for pension benefits.  Thus, the law is 
dispositive in this case, the claim must be denied on the 
basis of lack of entitlement under the law.  See, Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

The Board is empathetic to the veteran's circumstance and its 
attendant difficulties, but is unable to grant the requested 
pension benefits at this time.  The veteran is advised that 
should his income change in the future, or should he incur 
significant out-of-pocket medical expenses, he is encouraged 
to submit another application to the RO for consideration of 
non-service connected pension benefits.  At this time, 
however, the veteran does not meet the eligibility 
requirements for pension benefits.  Accordingly, the appeal 
is denied.


ORDER

The claim for reinstatement of non-service connected pension 
benefits is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



